Citation Nr: 0216137	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
October 7, 1947, rating decision assigning a 40 percent 
(combined) disability evaluation (following a temporary 100 
percent rating) for residuals of a hysterectomy and removal 
of left ovary and tube.  

2.  Entitlement to service connection for endometriosis.  

(The issues of entitlement to service connection for 
osteoporosis as secondary to service connected residuals of 
hysterectomy and removal of left ovary and tube to a total 
rating based on individual unemployability due to service 
connected disabilities will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for osteoporosis and 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
(38 C.F.R. § 20.903 (2002))  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  By rating decision on October 7, 1947, the RO assigned a 
40 percent (combined) disability evaluation (following a 
temporary 100 percent rating) for residuals of a hysterectomy 
and removal of left ovary and tube; the veteran did not 
appeal that decision.  

2.  The October 7, 1947, decision considered the applicable 
law and regulations in effect at that time and was 
appropriately supported by the evidence then of record.  

3.  The veteran is not shown to have endometriosis or any 
disabling residual thereof.  


CONCLUSIONS OF LAW

1.  The October 7, 1947, rating decision assigning a 40 
percent (combined) disability evaluation (following a 
temporary 100 percent rating) for residuals of a hysterectomy 
and removal of left ovary and tube was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 1991 & 
Supp 2002); 38 C.F.R. §§ 3.104, 3.105 (2001).

2.  Endometriosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear & Unmistakable Error (CUE)

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, or for CUE.  38 C.F.R. § 3.104(a), 3.105(a).  

A claim of CUE is a collateral attack on a final RO decision.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such an error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.104, 3.105(a).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) propounded a three-pronged test to 
determine whether CUE was present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort that, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  See also Bustos v. 
West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also 
stated that CUE is a type of error in which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313-
14.  In order for the veteran's claim to succeed, it must be 
shown that either the facts or law compelled a substantially 
different conclusion.  Russell, at 313.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error, such as the decision was simply 
wrong, cannot meet the specificity required to render a claim 
of CUE meritorious.  Id.  When there is evidence both pro and 
con on the issue, it is impossible for an appellant to 
succeed in showing that the result would have been manifestly 
different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).  

It is further noted that the nature of a CUE claim requires a 
determination as to whether clear and unmistakable error 
existed in a prior decision based on a review of the law and 
evidence which was before the rating board "at that time".  
38 C.F.R. § 3.104(a).  Furthermore, the Court, in a precedent 
opinion, held that the VCAA does not apply to motions for 
clear and unmistakable error in prior Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  In 
reaching that decision, the Court discussed the nature of CUE 
claims with regard to prior rating decisions of the RO as 
well as prior Board decisions.  Thus, although the holding in 
Livesay was for CUE motions with regard to prior Board 
decisions, the Board believes it should be applied to claims 
for CUE in prior rating decisions as well.  The Court 
explained that CUE claims are not conventional claims, but 
rather are requests for revisions of previous decisions.  The 
person alleging CUE has the burden of presenting to the 
regional office specific allegations of error that would 
amount to CUE.  That error must be based upon the record as 
it existed at the time of the decision alleged to be the 
product of CUE.  A person alleging CUE is not pursuing a 
claim for benefits but rather is collaterally attacking a 
final decision, pursuant to 38 U.S.C. § 5109A or § 7111.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  The VCAA defines a 
claimant as any individual applying for, or submitting a 
claim for, any benefit under the laws administered by the 
Secretary.  Thus, the provisions of the VCAA cannot encompass 
a person seeking a revision of a final decision based upon 
CUE.  More recently the Court concluded, in affirming a Board 
finding of no CUE in an RO decision, that the VCAA is not 
applicable to CUE matters.  Parker v. Principi, 15 Vet. App. 
407 (2002).  

The provisions of reasonable doubt under 38 C.F.R. § 3.102 
are not for consideration in CUE claims.  38 C.F.R. 
§ 20.1411.  

Under the Schedule for Rating Disabilities, 1945 Edition, and 
as in effect during the period of time in question, removal 
of the uterus, including corpus, is rated as 100 percent 
disabling for three months after removal and 30 percent 
thereafter.  See Diagnostic Code 7618.  Removal of one ovary 
with or without partial removal of the other is rated as 10 
percent disabling.  See Diagnostic Code 7619.  

Service medical records show that the veteran was treated for 
dysmenorrhea and right ovarian cyst myomectomy and puncture.  
An examination also revealed and enlarged, hard left ovary 
and thickened, "fluffy" endometrium.  A Medical Board 
report of December 1945 showed gynecologic findings from an 
exploratory laparotomy of an anteflected and dextroverted 
uterus, an anterior uterine wall fibroid, an enlarged by 1/2, 
cystic "right" ovary, a normal "left" ovary with evidence 
of recent ovulation, essentially normal pelvis, no evidence 
of endometriosis, and myomectomy with puncture of the 
"right" ovarian cyst.  

The veteran was hospitalized by VA in July 1947 for 
dysmenorrhea and endometriosis.  Surgery was recommended for 
endometriosis.  She presented for surgery with a fibrous 
uterus, relaxed and round ligaments, and multiple ovarian 
cysts, bilaterally.  Because of possible endometriosis, the 
left ovary and tube were surgically removed and a supra-
vaginal hysterectomy was performed.  Her postoperative course 
was uneventful.  The final diagnoses were fibrous uterus with 
dysmenorrhea and menorrhagia (treated, operated, improved), 
endocervicitis (treated, improved), endometriosis of the 
uterus (treated, operated, improved), cysts of both ovaries 
(treated, operated, improved), and secondary anemia (treated, 
improved).  

By rating action on October 7, 1947, the veteran was rated as 
100 percent disabled  for residuals of the hysterectomy under 
Diagnostic Code 7618 for three months at which time it was to 
be reduced to 30 percent, and 10 percent disabled under 
Diagnostic Code 7619 for removal of the left ovary and tube.  
She contends now that this rating action was clearly and 
unmistakably erroneous because her "ovaries" were removed 
and she should have been rated overall, for the hysterectomy 
as well as the removal of ovaries, at least at 60 percent, 
with a 50 percent rating for the hysterectomy alone.  She 
specifies that the surgery left a non-functioning right ovary 
and thus caused post-surgical menopause that was not rated.  

The medical facts extant at the time of the October 1947 
rating decision did not include either a non-functioning 
right ovary or post-surgical (artificial and premature) 
menopause.  The rating criteria in effect at that time were 
fully employed to rate her hysterectomy (the temporary 100 
percent rating first, and then the 30 percent rating) as well 
as the removal of her left ovary and tube (the ten percent 
rating).  This was the extent of service connected disability 
that was subject to rating consideration under the Schedule 
for Rating Disabilities that was in effect at that time.  The 
three-pronged test for CUE has not been met in this case.  
The correct facts as they were known at that time were fully 
considered in the assignment of the ratings in October 1947.  
The legal (statutory and rating) provisions extant at that 
time were correctly applied.  No undebatable error that, had 
it not been made, would have manifestly changed the outcome 
was made.  No CUE based on the record and law that existed at 
the time of the October 1947 rating decision was committed.  

Regardless of whether Livesay (cited above) is applicable to 
the present case, the Board concludes that the discussions in 
the rating decision, the Statement of the Case (SOC), and VA 
letters have informed the appellant and her representative of 
what was necessary to warrant entitlement to the benefit 
sought, and that there has therefore been compliance with 
VA's notification requirement.  The Board therefore finds 
that the record as it stands is adequate to allow for review 
of the appellant's CUE claim and that no further action is 
necessary to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303; Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  Lay testimony is competent when 
it regards the readily observable features or symptoms of 
injury or illness.  Layno v. Brown, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.  

As far as endometriosis is concerned, the medical evidence 
tends to show that while this disease has been suggested, the 
disease is not currently present.  The service medical 
records reflect a notation that endometriosis might have been 
considered because of the veteran's multiple complaints out 
of proportion to the physical findings but a peritoneoscope 
had shown no abnormality.  It also was noted that the lack of 
response to any endocrine therapy suggested a psychogenic 
basis for her complaints.  There was an inservice finding of 
thickened, "fluffy" endometrium.  However, the exploratory 
laparotomy noted in December 1945 ruled out the presence of 
endometriosis.  The 1947 hospital report shows that she was 
admitted for treatment of endometriosis, but the clinical 
examination indicated endometriosis only as a possibility.  
Endometriosis of the uterus was not manifested.  A February 
1948 review of gynecological medical records by a VA 
physician dated from November 1943 to January 1948 contain no 
reference to endometriosis.  In October 1951, she underwent 
surgical excision of the cervix for vaginal discharge and 
ulcerative cervicitis.  In March 1963, Oren A. Ellingson, 
M.D., reported that the veteran had been treated for pelvic 
endometriosis.  She reportedly had been treated with X-ray 
treatment in 1953 and for the previous 4 years with androgen 
therapy.  Her pelvis was described as asymptomatic.  In 
November 1963, a history of severe pain from endometriosis 
was recorded as finally relieved by X-ray therapy.  A PAP 
(peroxidase anti-peroxidase) smear by VA in September 1975 
revealed cervicitis and vaginitis without atypical cells.  A 
VA gynecological examination in April 1982 showed normal 
external genitalia and vaginal mucosa without discharge, 
urethrocele, cystocele or rectocele.  Adnexa were not 
palpable.  The PAP smear was negative.  

A basic requirement of service connection is that the claimed 
disability be shown by the current medical evidence.  If the 
veteran ever had endometriosis, it has been absent on all 
gynecological examinations since the 1960's.  There is no 
disabling gynecologic dysfunction that is shown to have 
resulted from endometriosis.  Hence, in the absence of 
current disability, the requirements of service connection 
are not met.  


III.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(1)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, VA notified the 
claimant by letter dated in July 1999 that, if she had 
received recent treatment for her service-connected 
disabilities from a VA medical facility, she should supply 
the facility names and dates of treatment for the RO to 
request the records.  If she had received treatment from a 
private physician or hospital, she should complete the 
enclosed release form to include the name and the address of 
the treating physician or the facility and the RO would 
request the records.  She was advised that it was her 
ultimate responsibility to ensure that the evidence was 
submitted.  

She received a copy of the November 1999 rating decision 
which showed that the VA had reviewed the VA hospital summary 
in August 1947, the bone density study in December 1998, and 
the bone scan study in March 1999.  By letter from the RO in 
November 1999 to notify her of the adverse rating action, she 
was advised that she needed to send evidence of a current 
disability, evidence of incurrence or aggravation of a 
disease or injury during active service, and evidence of a 
nexus (link) between the inservice injury or disease and the 
current disability before her claim as to endometriosis.  She 
was further advised of her rights to appeal.  She 

received a copy of the April 2000 statement of the case that 
showed evidence considered to include VA treatment records 
dated from 1946 to 1995 and the excerpts from the Merck 
Manual she submitted.  All the applicable law and regulations 
were included.  She was advised of her appellate rights.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled 
with respect to the claim involving endometriosis.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, the veteran's service department medical records are on 
file, and her VA treatment records have been associated with 
the claims file.  38 U.S.C.A. § 5103A(c) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(2), (3)).  Her private 
medical records were obtained.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1)).  
There is no indication that other Federal department or 
agency records exist that should be requested.  38 U.S.C.A. 
§ 5103A(c)(3) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)).  The veteran was asked to advise VA if there 
were any other information or evidence she considered 
relevant to her claim so that VA could help her by getting 
that evidence.  She was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  See 38 U.S.C.A. § 5103A(b)(2), (3) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).  Thus, VA's duty to assist has been 
fulfilled. 



ORDER

The October 7, 1947, rating decision assigning a 40 percent 
(combined) disability evaluation (following a temporary 100 
percent rating) for residuals of a hysterectomy and removal 
of left ovary and tube was not clearly and unmistakably 
erroneous and the appeal of this issue is denied.  

Service connection for endometriosis is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

